DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 and 10-21 are pending.  Examiner acknowledges Applicant’s amendments to claim 8, canceled claim 9 and new claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolsey U.S. Patent No. 2,937,037.

With regard to claim 1, and as seen in Figure 2, Woolsey discloses a coupling assembly, comprising:

a retention strap (at 23), positioned within the gap and extending around the junction (at 12) between the inner coupling and the outer coupling, the retention strap comprising a rimless inner surface (inner surface of 23) that faces the inner coupling;
wherein the retention strap (at 23) is spaced apart from each of the inner coupling (at 13, 16) and the outer coupling (at 25) with the inner coupling (at 13, 16) securing the first conduit (at 10) and the second conduit (at 10’) to prevent a leak.

With regard to claim 2, and as seen in Figure 2, Woolsey discloses wherein:
a load is applied to the inner coupling (at 13, 16) by the first conduit (at 10) and the second conduit (at 10’), and
the retention strap (at 23) is positioned a first distance away (via the packing 17) from the inner coupling (at 13, 16) so the load is not applied to the retention strap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolsey.

With regard to claim 6, Woolsey discloses wherein the retention strap (at 23) is positioned in the gap but does not expressly disclose that the retention strap is positioned closer to the inner coupling than to the outer coupling.  Positioning the retention strap closer to the inner coupling would provide additional support to the coupling assembly in order to prevent additional fluid leakage should the inner coupling fail to operate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the retention strap closer to the inner coupling to provide additional support to the coupling assembly in order to prevent additional fluid leakage should the inner coupling fail to operate.

With regard to claim 7, Woolsey discloses the claimed invention but does not disclose a sealant positioned between the retention strap and the inner coupling to operatively connect the retention strap to the inner coupling.  Adding a sealant between the retention strap and the inner coupling would provide additional sealing protection in addition to the seal packing and operatively connect the retention strap and the inner coupling to prevent leakage during fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sealant between the retention strap and the inner coupling to provide additional sealing protection in addition to the seal packing and operatively connect the retention strap and the inner coupling to prevent leakage during fluid flow.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claims 3-4, the prior art of record does not teach or suggest wherein the retention strap comprises an elongated shape with a first end portion and a second end portion that are connected together by a hinge and that oppose each other in combination with the coupling assembly of claim 1.

With regard to claim 5, the prior art of record does not teach or suggest a latch, positioned on the inner coupling to secure the inner coupling to the first conduit and the second conduit, wherein the retention strap comprises an opening that extends over the latch in combination with the coupling assembly of claim 1.

Claims 8, 10-14 and 21 are allowed for the reasons previously indicated in the last office action.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Woolsey does not disclose “a rimless inner surface that faces the inner coupling” as Woolsey discloses that the liner includes flanges that extend inward toward the tubes.
Examiner disagrees.
Claim 1 recites “the retention strap comprising a rimless inner surface that faces the inner coupling”.  As shown in Figure 2 of Woolsey, the inner surface that faces the inner coupling is rimless (see annotated figure below).  The flanges that are referred to by Applicant are not a part of the inner surface of the retention strap that faces the inner coupling.  Therefore, Woolsey discloses the claimed limitation of the retention strap comprising a rimless inner surface that faces the inner coupling.


    PNG
    media_image1.png
    235
    410
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679